Title: John Paul Jones: Memorandum on Landais, 17 June 1780
From: Jones, John Paul
To: 


Versailles June 17th. 1780.
When the Treaty of Alliance with France arrived in America Congress feeling the most lively Sentiments of Gratitude towards France, thought how they might manifest the Satisfaction of the Continent by some public Act. The finest Frigate in the Service was on the stocks ready to be Launched and it was Resolved to call her the Alliance. M. Landais a french subject who had then arrived in America from France as Master of a Merchant Ship Laden with public Stores had reported that he had been Captain in the Royal Navy of France, had Commanded a Ship of the Line been a Chief Officer of the Port of Brest and was of such worth and estimation for his great abilities that he could have any honors or advancement in his own Country that he pleased to accept: But that his desire to Serve America had induced him to leave his own Country and even to Refuse the Cross of St. Louis that he might be at Liberty to abjure the Religion of his Forefathers, which he did accordingly.— Congress believing M. Landais to be a Man in heigh esteem at the Court of Versailles and thinking with reason that it would give pleasure to his Majesty to find that one of his worthy Subjects had been treated with distinction in America, appointed him Captain of the Alliance. Now considering his late Conduct it would be rendering a very acceptable service to Congress if the Kings Ministers would please to transmit to the President, their Opinion of Captn. Landais both before he went to America, and since in Europe while under the Command of Commodore Jones: For it is necessary for Congress to know whether the account he gave of himself in America was true.
Memorandum
 
Notation: No. 35 Memo. regarding Capt. Landais 17 June 1780
